     Case 4:21-cv-00041-WTM-CLR Document 13 Filed 05/18/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


CHARLES VINCENT RICE,


       Plaintiff,

V.                                              CASE NO. CV421-041


JERMAINE WHITE,


       Defendant.




                                ORDER



      Before the Court is the Magistrate Judge's April 12, 2021,

Report and Recommendation (Doc. 11), to which Plaintiff has not

filed objections. After a careful de novo review of the record,

the report and recommendation is ADOPTED as the Court's opinion in

this case. Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE.

The Clerk of Court is DIRECTED to close this case.


      SO ORDERED this        ^ day of May 2021.



                                   WILLIAM T. MOORE, JR.
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
